     Case: 1:20-cv-00201-GHD-DAS Doc #: 19 Filed: 11/13/20 1 of 1 PageID #: 388




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION


DAVID JONATHAN WESTMORELAND, JR. and
JOYCE SIMS WESTMORELAND                                                     PLAINTIFFS


V.                                           CIVIL ACTION NO. 1:20-CV-201-GHD-DAS


STATE FARM FIRE AND CASUALTY
INSURANCE, STATE FARM MUTUAL,
AMANDA PARISH, PARISH INSURANCE
SERVICES, INC., and JOHN DOES A-D
DEFENDANTS


                                             ORDER

       The defendants filed a motion to substitute defendants, asserting that the plaintiff

improperly named the defendants, State Farm Fire and Casualty Insurance and State Farm

Mutual, and that the appropriately named defendants are State Farm Fire and Casualty Company

and State Farm Mutual Automobile Insurance Company. There being no opposition from the

plaintiff, the motion is granted.

       IT IS THEREFORE ORDERED that State Farm Fire and Casualty Company and State

Farm Mutual Automobile Insurance Company are hereby substituted for the defendants, State

Farm Fire and Casualty Insurance and State Farm Mutual. The clerk of the court shall correct the

docket of the court to reflect the proper names of the defendants.

       SO ORDERED AND ADJUDGED this the 13th day of November, 2020.



                                             /s/ David A. Sanders
                                             U.S. MAGISTRATE JUDGE
